NOONAN, Circuit Judge,
dissenting:
Andrews held that “[w]here ... a non-treating source’s opinion contradicts that of the treating physician but is not based on independent clinical findings, or rests on clinical findings also considered by the treating physician, the opinion of the treating physician may be rejected only if the ALJ gives specific, legitimate reasons for doing so that are based on substantial evidence in the record.” Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995). No such specific reasons were given.
The testimony of the treating physician, Dr. Canale, supported Guillen’s case: Guillen could find gainful employment if he could get to a bathroom “any time he needs to.” In sharp contrast, the ALJ assumed that Guillen would have to use a bathroom no more than five times in an eight-hour shift. The relevance to the case of Guillen’s routine activities is not evident. These activities are not gainful. They do not require unbroken attention. They do not resemble work at a job.
I would reverse and remand.